Opinion by
Judge Peters :
The copy of the order of the County Court of Warren making the allowance to Rowe of $1,800 made out by the clerk of the court was in no sense a bill of exchange nor negotiable paper; but a mere direction to the sheriff of said county, who was the collector, to pay to Rowe the amount named out of a particular fund when collected, set apart or dedicated for a specified object.
The copy was not signed by the party controlling the fund, nor accepted by the sheriff, who was directed to pay the sam'e by the order of court. The time of payment was not fixed, but left uncertain ; nor does the court direct the money to be paid to the order of Rowe, or to bearer. As the writing, therefore, had none of the characteristics of negotiable paper, the law regulating the transfer and circulation of such instruments had no application to the paper in question.
We do not perceive upon what principles the evidence of Metzer & Rowe was incompetent, or how they were disqualified as witnesses. Metzer could have no possible interest, and if Rowe ever had any, the release by appellees rendered him competent.
For the reasons before stated the second instruction asked by appellant should not have been given. As no error prejudicial to appellant has been manifested, the judgment must be affirmed.